DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is responsive to the amendment filed on 08/26/2022; claim(s) 1- 5 & 7- 20 is/are pending; claim(s) 1, 14, & 20 is/are in independent form.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	In view of received amendment to the specification, the outstanding objection to the drawing is moot, and therefore is withdrawn.

Response to Arguments
I) Applicant’s arguments, see Remarks, filed 08/26/2022, with respect to the amended limitations1 have been fully considered and are persuasive. Therefore, the outstanding 102 rejection has been withdrawn.
 Specifically, examiner agrees with applicant’s argument of:  “Konishi appears to disclose stopping all functions of automatic driving or some functions of the automatic driving such as steering… currently amended claim 1, not to mention disclose any operations based on the claimed "predicted time"… Therefore, Konishi fails to disclose or suggest "predict[ing] a time when the temperature of the electrical device will exceed a reference temperature value, and based on the predicted time, perform[ing] a de-rating operation that reduces a computational load or an electrical load on the electrical device" as recited in currently amended Claim 1” (Remarks, page 12). Examiner agrees with applicant’s statement of “Konishi is completely silent on "predict a time when the temperature of the electrical device will exceed a reference temperature value" of currently amended claim 1”, see Remarks, page 12.
However, upon further consideration, a new ground(s) of rejection is made in view of discovery of new prior art Plianos et al. (US 20190161076 A1) and its combination with Awad as set forth below in 103 rejection for claim 1.

II) Applicant's other arguments filed 08/26/2022 against outstanding 103 rejection for combination of references (i.e., “would change the principle of operation of the prior art invention being modified.”) have been fully considered but they are not persuasive. 
Specifically, examiner disagrees with applicant’s argument of:
 “Moreover, modification of Awad Alla with the teaching of Konishi would change the principle of operation of the prior art invention being modified… disclose actuating the propulsion to actuate the cooling component after the propulsion is deactivated and prior to an initiation of a trip. Due to this configuration, there is no need for the system of Awad Alla to perform the claimed "de-rating operation that reduces a computational load or an electrical load on the electrical device" of which the temperature is predicted to exceed a reference temperature value based on a predicted time”. See Remarks, last paragraph of page 12 and page 13.

Response: First in the instant rejection, disclosure of Plianos rather than Konishi is relied to cure the deficiency of the Awad for the amended limitation of claim 1 as outlined above and set forth below so applicant’s arguments do not directly apply here. Secondly, only for the sake clarity of the record, with respect to applicant’s comment of because actuating the propulsion to actuate the cooling component prior to an initiation of a trip is performed in Awad in block 340 there is no need for the system of Awad Alla to perform the claimed "de-rating operation that reduces a computational load or an electrical load on the electrical device", examiner states following.
The disclosure of Awad pointed by applicant corresponds to case when the vehicle is in stopped state (No in block 305 in fig. 3) rather than in moving stated or on a trip as in blocks 310, 315, 320 . Therefore, when the vehicle is in trip (yes in block 305), in some situation, even the actuating of the cooling components may not be sufficient to control the temperature, For exampling activating of the cooling components can be too late and/or rate of increase of the temperature is too high to be controlled. Examiner agrees with applicant’s position that there would be no need to de-rate the Awad’s vehicle when it is not in trip as in block 325 to 345 and this could be considered change in principle operation of the prior art. However, when the vehicle is in trip as relied by the Office action, de-rating operation certainly protects against the vehicle being overheated and being damaged as in Plianos and Konishi’s teaching.

Claim Rejections - 35 USC § 103
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Awad Alla et al. [Awad, reference of the record] (US 20200238787 A1, Filing Date: 2019-01-24) in view of Plianos et al. [Plianos] (US 20190161076 A1).

Regarding claim 1, Awad teaches a system for managing temperature in an autonomous vehicle [“the computer 105 partially or fully operates … “autonomous vehicle 101”], comprising: ([0036, 0044]);
one or more computers [“one or more computers to actuate components” e.g., “the computer 105”] located in the autonomous vehicle and including one or more processors [CPU of the computer(s) 105] configured to: (Fig. 1, [0001, 0037]);
(a) perform autonomous driving operations that operate the autonomous vehicle in an autonomous mode ([005, 0036, 0058], fig. 3);
(b) receive one or more messages [step 310, “the computer 105 determines a current computer temperature. As described above, the computer 105 includes a temperature sensor 110 that measures”] from a temperature sensor [“The temperature sensor 110”] associated (interpreted as directly/indirectly or somehow) with an electrical device [“computer 105” itself is described an electrical device located in the vehicle. Please note the claim does not prohibit the “one or more computers” to be different element than “an electrical device”] located on or in the autonomous vehicle while the autonomous vehicle is operated in the autonomous mode [“If the vehicle 101 is on a trip 200, the process 300 continues in a block 310…In the block 310, the computer 105 determines a current computer temperature”], wherein each message includes a temperature value that indicates a temperature at which the electrical device is operating ([20044, 0050, 0057-0058]); 
(c) determine a cooling technique to reduce the temperature of electrical device, wherein the cooling technique is determined based on a comparison [“computer 105 determines whether the computer temperature is above a threshold”] between the temperature of the electrical device and a pre-determined threshold value from a set of two or more pre-determined threshold values (Step 320, [0058-0060]);
predict a time [“the overheat time is a predicted time at which the computer temperature will exceed the threshold”] when the temperature of the electrical device will exceed a reference temperature value ([0062-0064]).
Awad in Annotated (Fig. 3) teaches:

    PNG
    media_image1.png
    901
    450
    media_image1.png
    Greyscale

While Awad’s computer predicts a time when the temperature of the electrical device exceeds a reference temperature value when the vehicle is not in trip, it still does not teach predicting a time when the temperature exceeds a reference temperature value when the vehicle is in trip (see, Fig. 3, blocks 305, 325, 335, 340). Thus, Awad fails to teach  the limitation of:
based on the predicted time, perform a de-rating operation that reduces a computational load or an electrical load on the electrical device as claimed.
Plianos is directed to a vehicle energy management (VEM) system to optimize and coordinate operations of various sub-systems of an autonomous electric vehicle ([0004, 0023, 0054-0056]).  Specifically, Plianos teaches one or more processors of one or more computers [e.g., controller 2] of an autonomous vehicle [“the vehicle 1”] (fig. 1, [0057-0058]) configured to:
receive one or more messages [“module 23 (a part of the controller 2 shown in fig. 2) is also configured to receive first and second temperature signals TS1, TS2 relating to the respective first and second EDUs 5, 6”] from a temperature sensors associated with an electrical device located on or in the autonomous vehicle ([0068, 0073]);
 predict a time [“assessment may seek to identify a particular time or a particular time period when the first and second predicted operating temperatures PT1, PT2 is predicted to exceed the respective first and second temperature thresholds TTH1, TTH2”] when the temperature [“predicts the first and second predicted operating temperatures PT1, PT2 for at least a portion of a current route of the vehicle 1”] of the electrical device [first EDU 5 or second EDU 6] will exceed a reference temperature value [one of the threshold value from “temperature thresholds TTH1, TTH2”] and based on the predicted time perform a de-rating operation [“electric machines 7,10 are de-rated to avoid damage”] that reduces a computational load or an electrical load on the electrical device ([0056, 0071, 0079, 0086]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Plianos and Awad because they both are related to controlling temperature in an electric powered autonomous vehicle and (2) modify the system of Awad to predict a time when the temperature of the electrical device will exceed a reference temperature value (even when the vehicle is on trip) and using this predicted time to perform de-rating operations that can reduce computational/electrical load on the electrical device as in Plianos. Doing so allows pre-emptive activation of cooling components of Awad before the temperature of the electronic device actually exceeding the maximum allowable operating temperature thereby enabling operating of the vehicle cooling modes more efficiently and minimizing the risk of damage from the overheating when the vehicle is on trip (Plianos, [0084, 0086]).

Claim(s) 2 & 10- 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Awad in view of Plianos, and further in view of Koshio et al. [Koshio, reference of the record] (US 20180347447 A1). The combination of Awad, Plianos, and Koshio is referred as APK1 hereinafter.

Regarding claim 2, Awad in view of Plianos further teaches the system of claim 1, wherein the one or more messages are received and the cooling technique is determined by the one or more processors of the one or more computers being further configured to: 
receive a first message [first time measuring in step 310] that includes a first temperature value from a temperature sensor [“temperature sensor 110 can be, e.g., a thermocouple, a thermistor”] associated with an electrical device located on or in the autonomous vehicle while the autonomous vehicle is operated in the autonomous mode, wherein the first temperature value indicates the temperature at which the electrical device is operating (Awad, Fig. 3, [0044]);
 perform a first determination that the first temperature value is greater [Yes in 315 in first round of execution] than a first pre-determined threshold value (Awad, fig. 3, [0050]);  
19 145447438.1U.S. Patent Application Docket No. 128000-8099.US00send, in response to the first determination, a first command that instructs a temperature management device [“cooling component 145”, please refer to dependent claim 11 that conforms that a fan or fan system or equivalent thereof can be an example of temperature management device] associated with the electrical device to cool the electrical device, the temperature management device comprising a microcontroller configured to perform the cooling technique comprising: receive the first command [first time action at s320 before returning to step 305 from S350] (Awad, Fig. 3, [0043] & Plianos, [0086]); and 
operate the temperature management device based on the first command to cool the electrical device (Awad, Fig.3 & associated texts, [0043] & Plianos, [0086]).
Awad in view of Plianos does not clearly teach any of the example cooling components 145, described in para. 0043 of Awad or “cooling subsystems” of para. 0023 of Plianos, to necessarily include a microprocessor as claimed. Therefore, Awad in view of Plianos is silent on disclosing its temperature management device to comprise a microprocessor as shown above with strikethrough emphasis.
Koshio teaches a cooling system for a vehicle with a fan controller [item 10] to control a motor [item 11] and connected to a host ECU 20 (Fig. 1, Abstract). Specifically, Koshio teaches one or more computers [controller 20] located in an autonomous vehicle and including one or more one or more processors configured to:
send, in response to the determination, a first command [“the rotation command supplied from the first signal line L1”] that instructs a temperature management device [fan controller 10] associated with the electrical device to cool the electrical device; the temperature management device comprising a microcontroller [“may be realized by combination of hardware and software. …a computer may function as a part of the cooling fan controller 10 by executing a program.”] configured to perform the cooling technique comprising: receive the first command and operate the temperature management device based on the first command to cool the electrical device ([0027, 0029, 0033, 0057]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Koshio and Awad in view of Plianos because they both are related to temperature control in a vehicle by actuating one or more cooling fans and (2) modify the system of Awad in view of Plianos to utilize a temperature management unit (cooling component 145) with a microprocessor for the purpose of receiving the commands sent from the ECU and use these commands to operate the cooling component as in Koshio. Koshio teaches an example implementation details for Awad’s cooling component 145 or Plianos’ cooling system so that the computer 105 (of Awad) not only can provide control commands to the vehicle components 120 but also can determine presence of abnormalities (Fig. 1 of Awad and Koshio, [0007]). As such, APK renders invention of this claim obvious to PHOSITA.
Regarding claim 10, APK1 further teaches/suggests the system of claim 1, wherein the electrical device includes a power supply box, an inverter [inverter 8/11], or a backup power supply device (Plianos, Fig. 1, [0056]).

Regarding claim 11, APK1 further teaches/suggests wherein the temperature management device [“The cooling component 145”] includes a fan, a liquid cooling device, or a liquid-to-air cooling device (Awad, [0043]).

Regarding claim 12, APK1 further teaches/suggests wherein the first command instructs the temperature management device to turn on, or increase speed of a motor or pump that circulates air or liquid coolant (Awad, [0043, 0060] & Plianos [0086]).

Claim(s) 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable Awad in view of Plianos as in claim 1, and further in view of Konishi et al. [Konishi] (US 20180335775 A1). 
The combination of Awad, Plianos, and Konishi is referred as APK2 hereinafter.

Regarding claim 14, the rejection of claim 1 is incorporated. Therefore, Awad teaches a method of managing temperature in an autonomous vehicle [“the vehicle 101”], comprising: ([0054], fig. 3);
performing [“the vehicle 101 is on a trip 200”] autonomous driving operations that operate the autonomous vehicle in an autonomous mode ([0044, 0054]);
receiving [block 310, “the computer 105 determines a current computer temperature”] a first message that includes a first temperature value from a temperature sensor associated with an electrical device located on or in the autonomous vehicle while the autonomous vehicle is operated in the autonomous mode ([0058]);
performing a first determination that the first temperature value is greater than a first pre-determined threshold value [“threshold can be, e.g., 50° C.”] (Fig. 3, [0059-0060]);
sending, in response to the first determination, a first command [any command that causes to actuating “the cooling component 145”] that instructs a temperature management device [“cooling component 145” that can manage/control the temperature] associated with the electrical device to cool the electrical device ([0043, 0060]);
…
predicting a time when the temperature of the electrical device will exceed a reference temperature value ([0062-0064).
However, Awad fails to teach remaining features of the claim. That is Awad does not teach the feature of:
(1) receiving, after sending the first command, a second message that includes a second temperature value from the temperature sensor associated with the electrical device; performing a second determination that the second temperature value is greater than a second pre-determined threshold value, wherein the second pre-determined threshold value is higher than the first pre-determined threshold value; and
(2) based on the predicted time, performing a de-rating operation that reduces a computational load or an electrical load on the electrical device.
Plianos teaches a method of managing temperature in an autonomous vehicle, comprising:
performing autonomous driving [in “current route of the vehicle 1” implies the vehicle is on trip] operations that operate the autonomous vehicle in an autonomous mode and receiving a first message [“temperature signals TS1 and TS2 relating to the respective first and second EDUs 5, 6”] that includes a first temperature value [very first temperature measurements when the vehicle starts moving for example] from a temperature sensor associated with an electrical device [EDUs 5, 6] located on or in the autonomous vehicle while the autonomous vehicle is operated in the autonomous mode ([0068, 0071, 0073);
predicting a time [assessment may seek to identify a particular time or a particular time period] when the temperature of the electrical device will exceed a reference temperature value and based on the predicted time, performing a de-rating operation [“electric machines 7,10 are de-rated to avoid damage”] that reduces a computational load or an electrical load on the electrical device ([0056, 0071, 0079, 0086]). In summary, Plianos cures the (2) deficiency of the Awad outlined above.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Plianos and Awad because they both are related to controlling temperature in an electric powered autonomous vehicle and (2) modify the system of Awad to predict a time when the temperature of the electrical device will exceed a reference temperature value (even when the vehicle is on trip) and using this predicted time to perform de-rating operations that can reduce computational/electrical load on the electrical device as in Plianos. Doing so allows pre-emptive activation of cooling components of Awad before the temperature of the electronic device actually exceeding the maximum allowable operating temperature thereby enabling operating of the vehicle cooling modes more efficiently and minimizing the risk of damage from the overheating when the vehicle is on trip (Plianos, [0084, 0086]).
Awad in view of Plianos still does not teach the first feature (i.e.,” receiving, after sending the first command, a second message that includes a second temperature value from the temperature sensor associated with the electrical device; performing a second determination that the second temperature value is greater than a second pre-determined threshold value, wherein the second pre-determined threshold value is higher than the first pre-determined threshold value”) as claimed.
Konishi directed to controlling of automatic traveling of a vehicle 10 based on received on or more messages from pluralities of sensors including one or more temperature sensors (Fig.1, [0003, 0045]). Specifically, Konishi teaches one or more processors [“CPU 104 controls the vehicle 10 according to a control mode”] to: ([0039]);
	receiving [“when the temperature of the storage device 106 exceeds 85° C” as part of the temperature sensors 108 measuring “at all times” which can be after some time of being in automatic traveling and measuring of previous measurements that can be blow 85 C], after receiving a first message temperature measurement that exceeds 85° C] that includes a second temperature value from the temperature sensor associated with the electrical device, performing a second determination that the second temperature value is greater than a second pre-determined threshold value, wherein the second pre-determined threshold value is higher than the first pre-determined threshold value [the “guaranteed operating” like 85 C is clearly more than 50 C or other temperature threshold of Awad]; and performing [“outputs a signal for instructing stopping of all functions for automatic driving”], in response to the second determination, an autonomous driving emergency operation ([0043, 0048-0049]). In summary, Konishi cures the (1) deficiency of Awad.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Konishi and Awad in view of Plianos because they both related to controlling temperature of one or more electronic devices of an electric autonomous vehicle and (2) modify the system of Awad in view of Plianos to perform autonomous driving emergency operation with second command if the monitored temperature measurements substantially exceed the first threshold (of block 315 in fig. 3) (such as due to unexpected abnormalities as in Konishi even after pre-emptive activation of cooling components/subsystems in block 320 of Awad and para. 0087 of Plianos). Konishi teaches missing safety related details for Awad in view of Plianos about how (e.g., “stopping some or all of the automatic driving functions”, para. 0040 of Konishi) its system can handle if the temperature is not controlled even after activating the cooling components/subsystems by considering the processing capabilities of the computers and its memory when the temperature from the memory device is very high such as at 800 C or above while on trip (Konishi, [0009]). Therefore, the APK2 (not the cited references individually) teaches each and every elements of the claim and renders the invention of this claim obvious to PHOSITA.

Regarding claim 15, APK2 teaches/suggests the method of claim 14, wherein the autonomous driving emergency operation includes performing driving operations that cause the autonomous vehicle to be parked on a side of a road (Konishi, [0040]).

Regarding claim 16, APK2 teaches/suggests the method of claim 14, further comprising:
receiving a third message that includes a third temperature value [temperature of the vehicle corresponding to “parked in a parking lot in hot weather in summer”] from the temperature sensor associated with the electrical device, performing a determination that the third temperature value is greater than [“amount of solar radiation detected at the time of startup of the engine, and when the estimated temperature is higher than a predetermined temperature, a display indicating that the automatic driving cannot be performed is performed, an automatic driving request of the driver is not accepted”] a predefined threshold value, and preventing, in response to the determination, the autonomous vehicle from performing the autonomous driving operations (Konishi, [0067]).
Regarding claim 17, APK2 teaches/suggests the method of claim 14, wherein the temperature management device includes [“The cooling component 145 can be, e.g., a fan, a heat exchanger, a phase change cooler, etc.”] an air conditioning unit (Awad, [0043]).
Regarding claim 18, Awad further teaches/suggests the method of claim 14, wherein the first command instructs the temperature management device to reduce a temperature of air circulated by the temperature management device (Fig. 3, block 320, [0043]).
Regarding claim 19, Awad further teaches/suggests the method of claim 14, wherein the electrical device includes a network router, an Ethernet switch, or one or more computers [“computer 105”] ([0058]).
Regarding claim 20, APK2 teaches/suggests invention of this claim for the similar reasons set forth above in claim 14.

Claim(s) 3- 5, 7- 9 & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over APK1 (combination of Award, Plianos, and Koshio) as applied to claim 2 above, and further in view of Konishi (US 20180335775 A1). The combination of Awad, Plianos, Koshio, and Konishi is referred as APKK hereinafter.

Regarding claim 3, APK1 further teaches the system of claim 2, wherein the one or more messages are received and the cooling technique is determined and performed by the one or more processors of the one or more computers being further configured to:
receive, after sending the first command, a second message [temperature at block 310 in subsequent execution] that includes a second temperature value from the temperature sensor associated with the electrical device (Awad, Fig. 3, subsequent round of execution (after returning to block 305 from blocks 320 and 350)).
	However, APK1 is silent about specifying how its system can handle the emergency/non-typical situation where the measured/predicted temperature at block 315 can be significantly more than threshold (e.g., 500C) of the block 305. Therefore, Awad in view of Koshio is silent on disclosing the remaining features of the claim.
Konishi is directed to monitoring temperature of the one or more electronic devices of an autonomous vehicle during autonomous mode as discussed above in claim 14. Specifically, Konishi teaches/suggests one or more processors configured to:
receive, after receiving the first message, [messages in previous cycle as part of “the temperature of the storage device 106 is monitored by the temperature sensor 108 at all times.”] a second message that includes a second temperature value from the temperature sensor associated with the electrical device, perform a second determination that the second temperature value [temperature measurement is above 850 C] is greater than a second pre-determined threshold value, wherein the second pre-determined threshold value is higher than the first pre-determined threshold value, and perform, in response to the second determination, an autonomous driving emergency operation [“outputs a signal for instructing stopping of all functions for automatic driving”] ([0040, 0043, 0049]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Konishi and APK1 because they both are related to temperature monitoring of one or more electronic devices of autonomous vehicle during autonomous mode and (2) modify the system of APK1 to perform autonomous driving emergency operation if the monitored temperature measurements still substantially exceeds the first threshold (e.g., of block 315 in fig. 3 of Awad) due to abnormalities as in Konishi even after activating one or more cooling components/subsystems. Konishi teaches missing safety details for APK1 about how (e.g., “stopping some or all of the automatic driving functions”, para. 0040 of Konishi) its system can handle the situation if the temperature is not controlled even after activating the cooling components by considering the processing capabilities of the computers and its memory when the temperature is very high such as at 800 C or above (Konishi, [0009]). Therefore, the combination of Awad, Plianos, Koshio, and Konishi (not individually) teaches each and every limitation of the claim and renders invention of this claim obvious to PHOSITA.
Regarding claim 4, APKK in the above combination further teaches The system of claim 3, wherein the autonomous driving emergency operation is performed by the one or more processors being configured to disable [“automatic driving is stopped”] the autonomous vehicle from being driven in the autonomous mode (Konishi, [0049, 0052]).
Regarding claim 5, APKK further teaches the system of claim 3, wherein the autonomous driving emergency operation includes sending a message to be displayed on a monitor associated with the one or more computers, wherein the message indicates a recommendation to disengage [“the vehicle 10 through a display on a screen or a speaker, and the driver is requested to perform an operation can be adopted”] the autonomous mode on the autonomous vehicle (Konishi, [0040]), and 
wherein the message includes an identification of the electrical device [storage device and/or CPU] and a timer that indicates when the electrical device is expected to reach a known highest operating temperature (Konishi, Fig. 6, [0064-0065]).
Regarding claim 6, APKK further teaches the system of claim 3, wherein the autonomous driving emergency operation is performed by the one or more processors being configured to perform a de-rating operation that reduces [stopping automatic mode can lower the computation burden as can be clear to PHOSITA] a computational load or an electrical load on the electrical device (Konishi, [0049, 052]).
Regarding claim 7, APKK further teaches/suggests he system of claim 3, wherein one or more processors included in the one or more computers is further configured to: 
receive, after performing the autonomous driving emergency operation, an indication that the autonomous vehicle or the one or more computers [“vehicle 10 is rapidly automatically moved to a safe place in the vicinity and stopped,”] are instructed to turn off (Konishi, [0040]); and
send, after receiving the indication [No in block 305 means the vehicle is in stop condition which can be due to automatic stopped as in Konishi], a third command [command to actuate the cooling component in block 345 of Awad and/or Para. 0067 of Konishi] to the temperature management device that instructs the temperature management device to cool the electrical device for a pre-determined time after the autonomous vehicle or the one or more computers are turned off (the above combination shows the cooling can be active when the vehicle is not moving or in in stopped condition).
Regarding claim 8, APKK further teaches the system of claim 3, wherein prior to the performed autonomous driving operations, the one or more processors included in the one or more computers are further configured to: receive a third message that includes a third temperature value from the temperature sensor associated with the electrical device, perform a determination that the third temperature value is greater than a pre- defined threshold value and prevent [“a display indicating that the automatic driving cannot be performed is performed”], in response to the determination, the autonomous vehicle from performing the autonomous driving operations (Konishi, [0067]).
Regarding claim 9, APKK further teaches the system of claim 8, wherein the pre-defined threshold value [“temperature of 85° C.”] is the second predetermined threshold value (Konishi, [0052, 0067]).
Regarding claim 13, APKK further teaches the system of claim 3, wherein the first message and the second message include an identifier associated (directly or indirect association) with the electrical device (Awad or Konishi’s received temperature measurements correspond to specific components/or identifier like temperature of the computer 105 and temperature of the “the storage device 106 exceeds 85° C.” out of many electrical components that can be present in the vehicle, see Awad, [0050], Konishi, para. 0049).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1) Hughes (US 20180316069 A1) teaches system for managing temperature in an autonomous vehicle, comprising: one or more computers located in the autonomous vehicle and including one or more processors configured to: predict a time [“predicted time…that a device temperature exceeds a threshold”] when the temperature of the electrical device will exceed a reference temperature value and based on the predicted time, switching from first mode to the second mode ([0118]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347. The examiner can normally be reached Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 see limitation, “predict a time when the temperature of the electrical device will exceed a reference temperature value; and based on the predicted time, perform a de-rating operation that reduces a computational load or an electrical load on the electrical device.”
        2 “When the computer 105 partially or fully operates the vehicle 101,the vehicle 101 is an “autonomous” vehicle 101. For purposes of this disclosure, the term “autonomous vehicle” is used to refer to a vehicle 101 operating in a fully autonomous mode.”